J-S40019-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    WILLIAM GLENN PURNELL                      :
                                               :
                       Appellant               :      No. 936 EDA 2018


                Appeal from the Order Dated February 28, 2018
                in the Court of Common Pleas of Chester County
               Criminal Division at No.: CP-15-CR-0003736-2016


BEFORE:      LAZARUS, J., DUBOW, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                           FILED SEPTEMBER 12, 2018

       Appellant, William Glenn Purnell, appeals pro se from the order denying

his first petition filed pursuant to the Post Conviction Relief Act, 42 Pa.C.S.A.

§§ 9541-9564 (PCRA).1 Specifically, he claims that the court erred in denying

his petition because trial counsel was ineffective. We affirm.

       We take the factual and procedural history in this matter from our

review of the certified record. On September 28, 2017, Appellant pleaded
____________________________________________


1 On March 1, 2018, the day after the PCRA court issued its order denying
Appellant’s petition, Appellant filed an amended motion for post-collateral
relief. The PCRA court treated that motion as a second PCRA petition and,
after conducting an independent review, and finding no arguable merit to
Appellant’s claims, on March 9, 2018, the PCRA court issued notice of its intent
to dismiss pursuant to Rule 907(1). Because this second petition has not been
dismissed by the PCRA court, and remains pending, we consider Appellant’s
notice of appeal (which does not specify the order from which he appeals) to
have been from the February 28, 2018 order denying his first PCRA petition.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S40019-18



guilty to retail theft,2 and was sentenced to not less than eleven and one-half,

nor more than twenty-three months of incarceration. On November 16, 2017,

Appellant, pro se, filed his first PCRA petition.3 The PCRA court appointed

counsel, who reviewed the matter and, finding no issues of arguable merit,

submitted a Turner/Finley4 “no-merit” letter, requesting leave to withdraw

as counsel. The PCRA court conducted an independent review of the record

and concluded that there were no issues of arguable merit. On February 12,

2018, it issued notice of its intent to dismiss Appellant’s petition. (See Order,

2/12/18); Pa.R.Crim.P. 907(1).          On February 15, 2018, Appellant filed his

response to the court’s notice. On February 28, 2018, finding that Appellant’s

response also failed to raise any basis for collateral relief, the PCRA court

issued an order dismissing Appellant’s PCRA petition.        That same day, the

court issued a second order granting counsel’s petition to withdraw.         This

timely appeal followed.5



____________________________________________


2   18 Pa.C.S.A. § 3929.

3   Appellant did not file a direct appeal.

4 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

5 On March 19, 2018, Appellant filed a notice of appeal together with a concise
statement of errors complained of on appeal. See Pa.R.A.P. 1925(b). The
trial court issued an opinion on March 26, 2018. See Pa.R.A.P. 1925(a).
Appellant filed a second notice of appeal, arguing the same points set forth in
his first one, on March 28, 2018.


                                           -2-
J-S40019-18



      Preliminarily, we note that Appellant’s brief fails to comply with several

of the Pennsylvania Rules of Appellate Procedure.       Namely, among other

things, he has failed to include a statement of questions presented, and

citation to relevant legal authority to support his argument. See Pa.R.A.P.

2116, 2119(a)-(b). Accordingly, we could find that Appellant has waived his

claims on appeal.      See Pa.R.A.P. 2101, 2116(a), 2119(a)-(b).      However,

because we can discern the specific issues raised, we decline to find waiver.

See Werner v. Werner, 149 A.3d 338, 341 (Pa. Super. 2016) (concluding

that issues not presented in statement of questions involved are generally

deemed waived.        However, “such a defect may be overlooked where [an]

appellant’s brief suggests the specific issue to be reviewed and appellant’s

failure does not impede our ability to address the merits of the issue.”)

(citation omitted).

      In his appeal, Appellant contends that the PCRA court erred in denying

his petition, arguing that he is entitled to relief because of plea counsel’s

ineffectiveness, and requesting a more lenient sentence.      (See Appellant’s

Brief, at 1-3).   Specifically, he maintains that counsel was ineffective by

coercing him to plead guilty and failing to keep him informed of court dates.

(See id.). Appellant’s claims do not merit relief.

            Our standard of review of the denial of a PCRA petition is
      limited to examining whether the court’s rulings are supported by
      the evidence of record and free of legal error. This Court treats
      the findings of the PCRA court with deference if the record
      supports those findings. It is an appellant’s burden to persuade
      this Court that the PCRA court erred and that relief is due.


                                     -3-
J-S40019-18


             A PCRA petitioner may be entitled to relief if the petitioner
      effectively pleads and proves facts establishing ineffectiveness of
      prior counsel.

                   To establish ineffectiveness, a petitioner must
            plead and prove the underlying claim has arguable
            merit, counsel’s actions lacked any reasonable basis,
            and counsel’s actions prejudiced the petitioner.
            Counsel's actions will not be found to have lacked a
            reasonable basis unless the petitioner establishes that
            an alternative not chosen by counsel offered a
            potential for success substantially greater than the
            course actually pursued. Prejudice means that, absent
            counsel’s conduct, there is a reasonable probability
            the outcome of the proceedings would have been
            different.

            The law does not require that an appellant be pleased with
      the results of the decision to enter a guilty plea; rather [a]ll that
      is required is that [appellant’s] decision to plead guilty be
      knowingly, voluntarily and intelligently made.

             A defendant is bound by the statements made during the
      plea colloquy, and a defendant may not later offer reasons for
      withdrawing the plea that contradict statements made when he
      pled. Claims of counsel’s ineffectiveness in connection with a
      guilty plea will provide a basis for relief only if the ineffectiveness
      actually caused an involuntary or unknowing plea.

Commonwealth v. Brown, 48 A.3d 1275, 1277-78 (Pa. Super. 2012),

appeal denied, 63 A.3d 773 (Pa. 2013) (citations and quotation marks

omitted).

      In the instant case, Appellant claims that trial counsel coerced him into

pleading guilty because he was ignorant of court procedure, and counsel did

not adequately inform him of such. (See Appellant’s Brief, at 2). However,

at the guilty plea hearing, Appellant testified that it was his decision to plead

guilty and that he was satisfied with his counsel.        (See N.T. Guilty Plea

Hearing, 9/28/17, at 2). Appellant is “bound by the statements made during

                                       -4-
J-S40019-18



the plea colloquy[.]” Brown, supra at 1277. Thus, his claim that counsel

rendered ineffective assistance by coercing him to plead guilty is meritless.

      In his second claim, Appellant argues that counsel was ineffective for

failing to communicate court dates to him. (See PCRA Petition, 11/16/17, at

3). Appellant’s claim does not merit relief.

      Here, the PCRA court concluded that:

      [its] review of the record reveals no facts in support of this claim.
      [Appellant] was present at his [guilty plea and] sentencing
      hearing. Further, [Appellant] fails to demonstrate prejudice
      resulting from trial counsel’s alleged failure to communicate more
      frequently. [Appellant] received an excellent plea deal which was
      negotiated by trial counsel for [Appellant’s] benefit. There is no
      demonstration of prejudice whatsoever.

(Order, 2/12/18, at 4 n.1).

      Upon review, we conclude that the record supports the PCRA court’s

conclusions.   Appellant has not proven that he was prejudiced by trial

counsel’s alleged lack of communication of court dates. See Brown, supra

at 1277. Accordingly, his second claim of ineffectiveness does not merit relief.

      Finally, Appellant seeks a more lenient sentence. (See PCRA Petition,

at 3, 5). As the PCRA court notes “this request cannot be granted [because]

a motion for reconsideration of sentence must be filed within ten [] days of

sentencing.” (Order, 2/12/18, at 4 n.1); Pa.R.Crim.P. 720(A)(1). Appellant

was sentenced on September 28, 2017, but did not file his PCRA petition

requesting relief until November 16, 2017. Thus his request for a more lenient

sentence, filed over a month after the window for filing motions for

reconsideration of sentence, is untimely.

                                      -5-
J-S40019-18



       Moreover, we note that during sentencing, the court observed that

Appellant was “lucky [he] got such a good lawyer who was able to negotiate

this plea, because frankly if you went to trial and were convicted, I would have

sent you to the State penitentiary for a much longer period of time.” (N.T.

Sentencing, 9/28/17, at 6).         Accordingly, to the extent that Appellant was

attempting to argue that counsel was ineffective for not negotiating or seeking

a more lenient sentence, we would conclude that his underlying claim would

lack merit. See Brown, supra at 1277.

       Accordingly, because Appellant’s claims do not merit relief, we affirm

the PCRA court’s order denying his PCRA petition.

       Order affirmed. Petition dismissed as moot.6

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/12/18




____________________________________________


6 On August 15, 2018, Appellant filed a petition with this Court requesting to
“close out this appeal procedure” and “ask[ing] that [his] case be remanded
back to the Court of Common Pleas so that [he] may continue with [his]
application for [e]arly [p]arole.” (Petition for Writ, 8/15/18). Because we
affirm the PCRA court’s order, we dismiss Appellant’s petition as moot.

                                           -6-
J-S40019-18




              -7-